UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7324


DAMIAN INMAN,

                    Plaintiff - Appellant,

             v.

AARON DEWITT; RAYMOND GATHERS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Sherri A. Lydon, District Judge. (5:19-cv-01880-SAL)


Submitted: August 31, 2021                                        Decided: January 11, 2022


Before GREGORY, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damian Inman, Appellant Pro Se. Daniel Roy Settana, Jr., Alexander Paul Zuraff,
MCKAY FIRM, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Damian Inman appeals the district court’s order accepting the recommendation of

the magistrate judge and granting summary judgment to the Defendants in his 42 U.S.C.

§ 1983 action. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Inman v. Dewitt, No. 5:19-cv-

01880-SAL (D.S.C. Aug. 25, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2